Exhibit 10.1

TENTH AMENDMENT TO EXIM GUARANTEED LOAN AGREEMENT

This TENTH AMENDMENT TO EXIM GUARANTEED LOAN AGREEMENT (the "Tenth Amendment"),
dated as of the 18th day of February, 2005, is made by and among HORIZON
OFFSHORE CONTRACTORS, INC. ("Contractors"), HORIZON SUBSEA SERVICES, INC.
("Subsea"), HORIZON VESSELS, INC. ("Vessels"), and HORIZEN, L.L.C. ("LLC", and
together with Contractors, Subsea and Vessels, the "Borrowers"), jointly and
severally, each of the financial institutions which is or may from time to time
become a party to such Agreement (as defined below) (collectively, "Lenders,"
and each a "Lender"), and SOUTHWEST BANK OF TEXAS, N.A., as agent (in such
capacity, the "Agent").

W I T N E S S E T H:

WHEREAS

, Borrowers, Lenders and Agent are parties to that certain EXIM Guaranteed Loan
Agreement dated as of August 15, 2001 (as the same has been or may hereafter be
amended, supplemented or otherwise modified, the "Agreement"); and



WHEREAS

, Borrowers, Lenders and Agent now desire to amend the Agreement as herein set
forth.



NOW, THEREFORE

, in consideration of the foregoing recitals and the mutual covenants and
premises contained herein, together with other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and subject to the
conditions to effectiveness set forth in Section 7 hereof, the parties hereto
agree as follows:



1.     Terms. Capitalized terms used in this Tenth Amendment (including the
recitals hereof) shall have the meanings assigned to them in the Agreement, as
amended by this Tenth Amendment.

2.     Amendments to Definitions. The following definitions set forth in
Section 1.1 of the Agreement are hereby amended and restated in their entirety
as follows:



> > Default Rate" means the lesser of (a) eighteen percent per annum, or (b) the
> > Maximum Rate.
> > 
> > "Termination Date" means 11:00 a.m., Houston, Texas time on February 28,
> > 2005.

3.     Cash Sweep and Combined Commitment Reductions. Notwithstanding anything
to the contrary in the Loan Documents and without limitation of any terms
thereof, until the payment in full of the Obligations, Borrowers shall cause all
funds consisting of Borrowing Base Eligible Receivables to be paid directly to
the Holding Lockbox or deposited directly into the Holding Account. If for any
reason such funds are not paid directly to the Holding Lockbox or deposited
directly into the Holding Account, Borrower shall immediately transfer such
funds into the Holding Account. Agent shall transfer daily to the Collateral
Account all such funds received in the Holding Lockbox or deposited directly
into or transferred into the Holding Account. All such funds consisting of
Borrowing Base Eligible Receivables shall be applied by Agent to the
Obligations. Borrowers shall deliver to Agent daily a report showing the sources
of amounts received in the Holding Lockbox and deposited in the Holding Account
on the prior day.

4.     Cash Collateral Securing Pemex Bond. In no event shall the cash
collateral previously securing the Pemex Bond (as defined in the consent letter
dated May 25, 2004) be paid to the holders of any Subordinated Debt.

5.     Accounts. Borrowers and their respective Subsidiaries shall maintain all
of their domestic deposit accounts with Agent (each such account a "Domestic
Account"), except for petty cash accounts in an aggregate amount which does not
exceed $300,000 and workmen's compensation accounts required to be maintained at
other locations. Borrowers shall only transfer funds from a Domestic Account for
purposes of paying Borrowers' operating expenses then due and payable in the
ordinary course of Borrowers' business. Borrowers shall give Agent no less than
twenty-four hours advance notice of any individual request for withdrawal from a
Domestic Account in excess of $1,500,000, including the amount to be withdrawn,
the payee thereof and the purpose of such payment. Agent shall have the right to
refuse any withdrawal request in the event Agent is not provided prior written
notice thereof as required in this Paragraph 5 or Agent determines that such
withdrawal is being made for purposes other than paying Borrowers' operating
expenses then due and payable in the ordinary course of Borrowers' business.

6.    Required Payment. No later than 11:00 a.m., Houston, Texas time on
February 22, 2005, Borrowers shall deposit $3,200,000 into the Holding Account
to be applied by Agent to the Obligations. Borrowers' failure to comply with
this covenant shall constitute an immediate Event of Default.

7.     Conditions Precedent. The effectiveness of this Tenth Amendment is
subject to the satisfaction of the following:

(a)   this Tenth Amendment shall have been duly executed and delivered by each
of the parties set forth on the signature pages hereto;

(b)   Agent and Lenders shall have received such other documents, instruments,
and consents as they may require in connection with this Tenth Amendment;

(c)   Agent shall have received consent of Exim Bank to the matters contemplated
by this Tenth Amendment;

(d)   all fees and expenses of Vinson & Elkins, LLP, as counsel to Agent, and
all other professional fees of Agent's consultants, in each case incurred in
connection with the Agreement and this Tenth Amendment, shall have been paid in
full; and

(e)   Borrowers shall have paid to Agent, for the ratable benefit of the
Lenders, the sum of $25,000 as an amendment fee relating to this Tenth Amendment
and the Ninth Amendment to Exim Guaranteed Loan Agreement.

8.     Release and Covenant Not to Sue. EACH BORROWER (IN ITS OWN RIGHT AND ON
BEHALF OF ITS DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS
AND AGENTS) AND EACH GUARANTOR (IN ITS OWN RIGHT AND ON BEHALF OF ITS RESPECTIVE
ATTORNEYS AND AGENTS) (THE "RELEASING PARTIES") JOINTLY AND SEVERALLY RELEASE,
ACQUIT, AND FOREVER DISCHARGE AGENT AND EACH LENDER AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS AND AGENTS,
(COLLECTIVELY, THE "RELEASED PARTIES"), TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND ALL ACTS AND OMISSIONS OF THE
RELEASED PARTIES, AND FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, COUNTERCLAIMS,
DEMANDS, CONTROVERSIES, COSTS, DEBTS, SUMS OF MONEY, ACCOUNTS, RECKONINGS,
BONDS, BILLS, DAMAGES, OBLIGATIONS, LIABILITIES, OBJECTIONS, AND EXECUTIONS OF
ANY NATURE, TYPE, OR DESCRIPTION WHICH THE RELEASING PARTIES HAVE AGAINST THE
RELEASED PARTIES, INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE, GROSS NEGLIGENCE,
USURY, FRAUD, DECEIT, MISREPRESENTATION, CONSPIRACY, UNCONSCIONABILITY, DURESS,
ECONOMIC DURESS, DEFAMATION, CONTROL, INTERFERENCE WITH CONTRACTUAL AND BUSINESS
RELATIONSHIPS, CONFLICTS OF INTEREST, MISUSE OF INSIDER INFORMATION,
CONCEALMENT, DISCLOSURE, SECRECY, MISUSE OF COLLATERAL, WRONGFUL RELEASE OF
COLLATERAL, FAILURE TO INSPECT, ENVIRONMENTAL DUE DILIGENCE, NEGLIGENT LOAN
PROCESSING AND ADMINISTRATION, WRONGFUL SETOFF, VIOLATIONS OF STATUTES AND
REGULATIONS OF GOVERNMENTAL ENTITIES, INSTRUMENTALITIES AND AGENCIES (BOTH CIVIL
AND CRIMINAL), RACKETEERING ACTIVITIES, SECURITIES AND ANTITRUST LAWS
VIOLATIONS, TYING ARRANGEMENTS, DECEPTIVE TRADE PRACTICES, BREACH OR ABUSE OF
ANY ALLEGED FIDUCIARY DUTY, BREACH OF ANY ALLEGED SPECIAL RELATIONSHIP, COURSE
OF CONDUCT OR DEALING, ALLEGED OBLIGATION OF FAIR DEALING, ALLEGED OBLIGATION OF
GOOD FAITH, AND ALLEGED OBLIGATION OF GOOD FAITH AND FAIR DEALING, WHETHER OR
NOT IN CONNECTION WITH OR RELATED TO THE AGREEMENT, THE LOAN DOCUMENTS AND THIS
TENTH AMENDMENT, AT LAW OR IN EQUITY, IN CONTRACT IN TORT, OR OTHERWISE, KNOWN
OR UNKNOWN, SUSPECTED OR UNSUSPECTED (COLLECTIVELY, THE "RELEASED CLAIMS"). THE
RELEASING PARTIES FURTHER JOINTLY AND SEVERALLY AGREE TO LIMIT ANY DAMAGES THEY
MAY SEEK IN CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION, IF ANY, TO EXCLUDE ALL
PUNITIVE AND EXEMPLARY DAMAGES, DAMAGES ATTRIBUTABLE TO LOST PROFITS OR
OPPORTUNITY, AND THE RELEASING PARTIES DO HEREBY JOINTLY AND SEVERALLY WAIVE AND
RELEASE ALL SUCH DAMAGES WITH RESPECT TO ANY AND ALL CLAIMS OR CAUSES OF ACTION
WHICH MAY ARISE AT ANY TIME AGAINST ANY OF THE RELEASED PARTIES. THE RELEASING
PARTIES REPRESENT AND WARRANT THAT NO FACTS EXIST WHICH COULD PRESENTLY SUPPORT
THE ASSERTION OF ANY OF THE RELEASED CLAIMS AGAINST THE RELEASED PARTIES. THE
RELEASING PARTIES FURTHER COVENANT NOT TO SUE THE RELEASED PARTIES ON ACCOUNT OF
ANY OF THE RELEASED CLAIMS, AND EXPRESSLY WAIVE ANY AND ALL DEFENSES THEY MAY
HAVE IN CONNECTION WITH THEIR DEBTS AND OBLIGATIONS UNDER THE AGREEMENT, THE
LOAN DOCUMENTS AND THIS TENTH AMENDMENT. THIS SECTION 8 IS IN ADDITION TO AND
SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY
THE RELEASING PARTIES IN FAVOR OF THE RELEASED PARTIES. NOTWITHSTANDING ANY
PROVISION OF THE AGREEMENT, THIS TENTH AMENDMENT OR ANY OTHER LOAN DOCUMENT,
THIS SECTION 8 SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL SURVIVE THE
DELIVERY AND PAYMENT ON THE OBLIGATIONS, THE AGREEMENT, THIS TENTH AMENDMENT AND
THE OTHER LOAN DOCUMENTS.

9.     Reaffirmation of Guarantees. By their execution hereof, each of the
Guarantors acknowledges and agrees (a) to the terms of the release and covenant
not to sue set forth in the foregoing Section 8, and (b) that all of the terms
and provisions of their respective guarantees shall remain in full force and
effect and that the amendments and modifications herein contained shall in no
manner adversely affect or impair any Guarantor's obligations under such
guaranty.

10.     Binding Effect. It is further understood and agreed by and among the
parties hereto that all terms and conditions of the Agreement, except as herein
modified, shall remain in full force and effect. This Tenth Amendment shall
constitute a Loan Document under and as defined in the Agreement. ANY FAILURE TO
COMPLY WITH THE TERMS OF THIS TENTH AMENDMENT SHALL CONSTITUTE AN IMMEDIATE
EVENT OF DEFAULT UNDER THE AGREEMENT.

11.    Counterparts. This Tenth Amendment may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
duly executed as of the day and year first above written.

 

  BORROWERS:    

 

HORIZON OFFSHORE CONTRACTORS, INC.

 

 

By:

/s/ David W. Sharp

 

 

David W. Sharp

Executive Vice President

 

 

HORIZEN, L.L.C.

 

 

 

By:

/s/ David W. Sharp

 

 

David W. Sharp

Executive Vice President

 

 

HORIZON SUBSEA SERVICES, INC.

 

 

 

By:

/s/ David W. Sharp

 

 

David W. Sharp

Executive Vice President

 

 

HORIZON VESSELS, INC.

 

 

 

By:

/s/ David W. Sharp

 

 

David W. Sharp

Executive Vice President

 

  AGENT:    

 

SOUTHWEST BANK OF TEXAS, N.A., as Agent

 

 

 

By:

/s/ Brian Duncan

 

 

Brian Duncan

Vice President

 

 

[Signatures continued on next page]

 

 

--------------------------------------------------------------------------------

 

 

  LENDERS:    

 

SOUTHWEST BANK OF TEXAS, N.A.

 

 

 

By:

/s/ Brian Duncan

 

 

Brian Duncan

Vice President

 

 

DRESDNER BANK LATEINAMERIKA AG

 

 

 

By:

/s/ Don Knowlton

 

 

Don Knowlton

Vice President

 

 

BANK OF SCOTLAND

 

 

 

By:

/s/ Amena Nabi

 

 

Amena Nabi

Assistant Vice President

 

 

HIBERNIA NATIONAL BANK

 

 

 

By:

/s/ Tammy Boyd

 

 

Tammy Boyd

Senior Vice President

 

 

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed to this 18th day of February, 2005.

 

GUARANTORS:

 

HORIZON OFFSHORE, INC.

PROGRESSIVE PIPELINE CONTRACTORS, INC.

AFFILIATED MARINE CONTRACTORS, INC.

TEXAS OFFSHORE CONTRACTORS CORP.

FLEET PIPELINE SERVICES, INC.

GULF OFFSHORE CONSTRUCTION, INC.

BAYOU MARINE CONTRACTORS, INC.

HORIZON OFFSHORE, S. DE R.L. DE C.V.

HORIZON OFFSHORE CONTRACTORS, LTD.

HORIZON GROUP L.D.C.

HORIZON OFFSHORE NIGERIA LTD.

TIBURON INGENERIA Y CONSTRUCCION, S. DE R.L. DE C.V.

HORIZON VESSELS INTERNATIONAL LTD.

PT HORIZON INDONESIA

HORIZON OFFSHORE INTERNATIONAL LTD.

HORIZON MARINE CONSTRUCTION LTD.

HORIZON OFFSHORE PTE. LTD.

HORIZON OFFSHORE CONTRACTORS (MAURITIUS) LTD.

HORIZON MARINE CONSTRUCTION (MAURITIUS) LTD.

HORIZON C-BAY COSTA AFUERA, S. DE R.L. DE C.V.

HOC OFFSHORE, S. DE R.L. DE C.V.

PT ARMANDI PRANAUPAYA

HORIZON MARINE CONTRACTORS (MALAYSIA) SDN BHD

HORIZON OFFSHORE SERVICES, LTD.

MARINE LEASING (LABUAN) PTE LTD.

 

 

 

By:

/s/ David W. Sharp

 

David W. Sharp

Executive Vice President

 

 

ECH OFFSHORE, S. DE R.L. DE C.V.

 

 

By:

/s/ David W. Sharp

 

David W. Sharp

Secretary

 

 

 

By:

/s/ Robert M. Cheves

 

Robert M. Cheves

Attorney-In-Fact